Citation Nr: 1329046	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial increased rating for intervertebral disc syndrome, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2009.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection for back strain, with an initial rating of 10 percent assigned, effective August 15, 2009.  

In a May 2012 supplement statement of the case (SSOC), a 20 percent rating was awarded, effective September 29, 2011.  The Board notes that a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for the lumbar spine disability remains before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, received in January 2010, the Veteran indicated that he did not want a Board hearing.  In June 2010, the Veteran indicated that he wished to "withdraw his request" for a Travel Board hearing and, instead, requested a videoconference hearing before the Board.  He is entitled to a Board hearing, which has not yet been provided.  38 C.F.R. § 20.700 (2013).  Therefore, a remand is necessary to provide the Veteran with the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing at the Los Angeles, California, RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


